Citation Nr: 1748464	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to December 1960 and from May 1964 to December 1983 in the United States Army.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a rating decision in January 2014 by the Winston-Salem, North Carolina, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD disability is manifested by occupational and social impairment, with deficiencies in most areas due to symptoms of neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, and depression affecting the ability function independently.  

2.  The Veteran is service connected for a coronary artery disease disability, evaluated at 60 percent disabling, effective April 24, 2013and posttraumatic stress disorder, evaluated at 60 percent disabling, effective April 24, 2013; with a combined disability rating of at least 70 percent, effective April 24, 2013.

3.  The Veteran is precluded from securing or following a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

1.  With resolution of doubt in the Veteran's favor, the criteria for an evaluation of 70 percent-but no higher-for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 which notes that PTSD is to be rated under the General Rating Formula for Mental Disorders.  

Under Diagnostic Code 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

Analysis

The Veteran submitted a private psychiatric examination dated October 2011 from J.H., M.D.  The Veteran reported symptoms of sleep disturbance, irritability, difficulty concentrating, exaggerated startle response, avoidance, depressed mood, anxiety, and outbursts of anger.  

The Dr. H.J. assigned a GAF score of 40, indicating serious symptoms including some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  See Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition.

The Veteran was afforded a VA examination in November 2011.  The examiner noted the Veteran had an occupational and social impairment with reduced reliability and productivity due to symptoms of chronic sleep impairment, irritability or outbursts of anger, hypervigilance, anxiety, flattened affect, disturbances in mood and motivation, and difficulty concentrating.  The November 2011 VA examiner assigned a GAF score of 58, indicating moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See id.

The Veteran submitted an additional private psychiatric examination dated October 2016.  This examiner, H.J., M.D., noted that he had treated the Veteran for PTSD since October 2011.  Dr. H.J. noted the Veteran's symptoms of neglect of personal hygiene and appearance, mild memory loss, chronic sleep impairment, impairment of short and long-term memory, flattened affect, disturbances of mood and motivation, inability to establish and maintain effective relationships, depressed mood, anxiety, and suspiciousness.  

The Board notes that the October 2011 and the October 2016 private examinations are consistent with the clinical information of record, as well as the Veteran's statements contained in the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board notes that the Veteran's PTSD symptomatology has been generally stable and severe throughout the appellate period and is most closely approximated by the criteria for a 70 percent evaluation.  In particular, the Veteran exhibited serious symptoms of neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, and depression affecting the ability function independently.  The Board interprets this evidence as indicating a significant occupational and social impairment; most accurately encompassed by the criteria for a 70 percent evaluation indicating an occupational and social impairment, with deficiencies in most areas.  

The Board does not, however, find the criteria for a 100 percent evaluation are more nearly approximated by the Veteran's symptoms; there is no evidence that the Veteran has suffered symptoms of the severity indicated for a 100 percent rating, such as persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation to time and place, or memory loss for names of close friends, his own occupation, or his own name.  The Board finds an evaluation of 70 percent-but no higher-for PTSD is warranted  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2017).

TDIU

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service connected for a coronary artery disease disability, evaluated at 60 percent disabling, effective April 24, 2013.  The Veteran is also service connected for posttraumatic stress disorder, with a combined disability rating of at least 70 percent, effective April 24, 2013.  The Veteran meets the schedular percentage requirements for consideration of a total disability rating under 38 C.F.R. § 4.16(a).  

The Board must consider the Veteran's employment history, educational and vocational attainment in determining if he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Veteran's educational and occupational history reflects that he does not have a college degree and worked solely for the United States Postal Service as a mail processor following discharge.  The Veteran has not had substantially gainful employment since 2005 when he worked for the USPS. See VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  The evidence reflects that the Veteran has a work history that is limited to occupations involving physical labor as an infantryman and a mail processor.  

The record supports a finding that the Veteran's service-connected disabilities render him unemployable.  The Veteran's PTSD disability has been severe throughout the appellate period as noted above, resulting in, among other things, occupational impairment.  See VA examination dated October 2011; see also Private examination dated October 2016.  Further, the Veteran has a significant coronary artery disease, indicative of a disability encompassing more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The Board finds that the severity of the Veteran's service-connected PTSD and coronary artery disease render likely render it impossible for the Veteran to secure and maintain substantially gainful employment.  With resolution of doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

An initial evaluation of 70 percent for post-traumatic stress disorder is granted for the period prior to September 13, 2012.

A total disability rating due to individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


